
	
		III
		109th CONGRESS
		2d Session
		S. RES. 509
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2006
			Mr. Hatch (for himself,
			 Mr. Bennett, and
			 Mr. Burr) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Designating June 21, 2006, as
		  National Professional Medical Coder Day, in honor of the
		  dedication and continued service of professional medical coders to the
		  Nation.
	
	
		Whereas professional medical coders are the sentries of
			 our national health;
		Whereas medical coders regularly communicate with
			 physicians and other health care professionals to clarify diagnoses or to
			 obtain additional information in the assignment of alpha-numeric codes;
		Whereas medical coders stand as the front line against
			 potential medicare fraud and abuse while assuring that the physician, hospital,
			 and clinic receive the fairest compensation for the services provided;
		Whereas medical coders are knowledgeable of medical
			 terminology, anatomy, physiology, and the code sets necessary to serve
			 effectively in their professional role within the health care community;
		Whereas medical coders are team players committed to
			 ethical and sound medical documentation and reimbursement practices;
		Whereas medical coders work in a variety of health care
			 environments;
		Whereas nearly 40 percent of all medical coders in the
			 United States work in hospitals;
		Whereas medical coders also work in the offices of
			 physicians, nursing care facilities, outpatient care centers, and home health
			 care providers;
		Whereas insurance firms that offer health plans employ
			 professional medical coders to tabulate and analyze health information;
		Whereas medical coders in public health departments
			 supervise data collection from health care institutions and assist in
			 research;
		Whereas Department of Defense policy requires accurate and
			 prompt documentation and coding of medical encounters within the military
			 health care system to assist military treatment facility operations;
		Whereas employment of professional medical coders is
			 expected to grow through 2012, due to the increasing number of medical tests,
			 treatments and procedures, and the consequent responsibility to provide the
			 best quality health care in a market-driven economy; and
		Whereas on National Professional Medical Coder Day we
			 honor these sentries of our medical community and may each be held to the
			 highest standard in the interest of national health and prosperity: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)designates June
			 21, 2006, as National Professional Medical Coder Day;
			(2)commends
			 professional medical coders for their outstanding contributions to this great
			 Nation;
			(3)salutes
			 professional medical coders for their unyielding dedication; and
			(4)encourages all
			 Americans to commemorate this occasion with appropriate programs and activities
			 paying tribute to medical coders and honoring all those who protect the
			 Nation’s health.
			
